                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Jameca Bills, on behalf of
      minor,

      Plaintiff,                             Case No. 2:18-cv-1554

      V.                                     Judge Michael H. Watson

Commissioner of Social Security,              Magistrate Judge Vascura

      Defendant.

                                      ORDER

      On August 20, 2019, Magistrate Judge Vascura, to whom this case was

referred pursuant to 28 U.S.C. § 636(b)(1 )(B) and General Order 14-01 for the

Southern District of Ohio Eastern Division of Columbus, filed a Report and

Recommendation ("R&R") concerning the disposition of Jameca Bills' ("Plaintiff")

Complaint in this Social Security case. The R&R recommended affirming the

decision of the Commissioner of Social Security. R&R 1. ECF No. 16.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). Id.

at 19. The R&R further specifically advised the parties that the failure to object to

the R&R within fourteen days would result in a waiver of the right to de novo

review by the District Judge and waiver of the right to appeal the decision of the

District Court. Id. at 19-20. The deadline for filing such objections has passed,

and no objections were filed.
      Having received no objections, the R&R is ADOPTED. The PlaintifTs

statement of errors is OVERRULED, and the Commissioner's finding is

AFFIRMED. The Clerk shall enter final Judgment for Defendant and terminate

this case.


      IT IS SO ORDERED.




                                     ICHAEL H. WATSON, JUDGE
                                   UNITED STATES DISTRICT COURT
